internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend b school c name d employer e employer f organization x name y name dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship programs to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships and your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your programs as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 ‘ as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called x and an employer related scholarship program called y to be used by the recipients for undergraduate degrees and or post high school technical schools with a strong educational component the amount and number of scholarships awarded each year will vary depending on the amount of funds available to be distributed in addition award amounts for x and y will be limited to only tuition as well as limited to a maximum payment of the tuition amount then charged by b furthermore your trustee in its sole discretion has the authority to allocate the percentage of the distributable_amount each year between x and y concerning the selection committees for x and y there will be a separate committee for each program known as the scholarship advisory committee the scholarship advisory committees do not communicate with each other regarding recommendations for scholarships and no member of one scholarship advisory committee will serve as a member of the other scholarship advisory committee you will award all scholarships under x and y on an objective and non-discriminatory basis with neither race creed color sex age religion national origin nor disability being considered no scholarship may be awarded to any disqualified_person as defined in code and no relative of the grantor will be a perspective recipient of any scholarship program details of x the purpose of x is to provide scholarships to high school graduates of c school system to attend a university or college selected by the recipient high school graduates of c school system who demonstrate academic ability limited to those students ranking in the upper fifty percent of the graduating class and show active_participation in school activities as well as show financial need are eligible to apply to promote x administrators of c school system will prepare announcements advertisements solicitation materials and applications for distribution to the students directly through the high school all eligible students must complete and timely submit an application including necessary attachments such as relevant financial information and official transcripts the applications will then be reviewed by the scholarship advisory committee the committee is composed of at least one school administrator principal or vice- principal guidance counselor community leader and or teacher in the event one or more committee members resign the remaining committee members and or your trustee will select a qualified replacement after reviewing the applications the scholarship advisory committee is responsible for ranking the applicants based on the applicants’ gpa financial need and participation in school activities the scholarship advisory committee provides the names of those recommended to your trustee who makes the final_determination as to the number and amounts of scholarships awarded in addition the scholarships under x are renewable for up to three years or until a bachelor’s degree is obtained whichever is earlier as long as the student maintains a gpa of on a scale and maintains a record of good standing at the college or university furthermore to renew the scholarship prior year recipients must submit a renewal application along with their most recent transcript or grade report to be considered the scholarship advisory committee then reviews the renewal applications and makes recommendations to your trustee your trustee then makes the final_determination as to the number of renewal scholarships and the amount awarded for each renewal scholarship details of y the purpose of y is to provide scholarships to children of employees of d and e to attend a university or college selected by the recipient to be eligible students must be children of employees of d or e be high school graduates demonstrate academic ability limited to those students ranking in the upper fifty percent of the graduating class have participated in school activities e e to promote y advertising materials will be provided to the headquarters of d and e to solicit qualified students d also advertises y in a monthly newsletter while e advertises y through company-wide announcements memoranda and solicitation materials for distribution to the employees directly at the company to apply for y eligible students must complete an application and timely submit it to you with all required attachments including their official transcript an essay on their goals and a character recommendation from a teacher school principal or employer f f is responsible for the provision to help administer y your trustee is contracting with of the scholarship advisory committee which currently consists of members with several years’ experience selecting qualified recipients of various scholarship programs moreover if one or more of the current committee members resign or are removed there will be a qualified replacement by f will select a replacement scholarship advisory committee to serve as the scholarship advisory committee for y if your trustee removes or replaces f your trustee members of the scholarship advisory committee for y will review the scholarship applications and then rank the applicants based on applicants’ gpa their essay the strength of their character reference and their participation in school activities the committee will then forward the recommendations to your trustee for final review your trustee makes the final_determination as to the amount and number of scholarships awarded for y decisions of your trustee are final and justification for recipients will not be disclosed under any circumstances further in compliance with revproc_76_47 the scholarship advisory committee e e will consider only those children who meet applicable minimum standards for admission to colleges and universities will select recipients based solely on substantial and identifiable objective standards completely unrelated to employment e e e will not terminate any scholarship because the parent’s employment has terminated will not condition the scholarship on the recipient choosing a course of study benefiting the parent’s employer will not use the scholarship to recruit employees or induce their retention will ensure the awarding of the scholarship remains consistent with the overall disinterested purpose of enabling a recipient to obtain an education solely for the recipient’s benefit in addition the number of scholarships under y awarded to employees’ children in any year will be limited to or less of the total number of employees’ children who were eligible for grants were applicants for the grants and were considered by the scholarship advisory committee for grants as provided by revenue procedures and for any year in which the test cannot be satisfied potentially due to not enough applicants applying for y to have at least one award under the test your trustee has the discretion to re-allocate the percentage of the distributable_amount in any given year between y and x distributable_amount such that no more than one scholarship is awarded to a recipient under y regardless of the number of applications received this scenario meets facts and circumstances because limiting it to one under these conditions indicates this is not an inducement or fringe benefit nor will this benefit the employers in any fashion in this situation your trustee will re-allocate the percentage of the scholarships under y may be renewable for up to three years or until a bachelor’s degree is obtained whichever is earlier to be considered for renewal of their scholarship prior year recipients must submit a renewal application along with their most recent transcript or grade report scholarships are renewable if the applicant maintains a g p a of on a scale as well as maintains a record of good standing at the college or university in which the recipient is attending the scholarship advisory committee reviews the renewal applicants and makes a recommendation to your trustee regarding the amount that should be awarded to each renewal applicant your trustee in its discretion then makes the final_determination as to the number of renewal scholarships and the amount awarded for each renewal scholarship controls for both x and y your trustee pays the scholarship proceeds for both x and y directly to the university college the recipient is attending your trustee also provides a letter to each university college specifying that their acceptance of the funds constitutes their agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify your trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms your trustee will obtain the needed reports and grade transcripts from the scholarship recipient you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that y will generally meet the requirements the percent percentage_test in revproc_76_47 this test requires that the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants for any year in which the test cannot be satisfied potentially due to not enough applicants applying for y to have at least one award under the test your trustee has the discretion to re-allocate the percentage of the distributable_amount in any given year between y and x trustee will re-allocate the percentage of the distributable_amount such that no more than one scholarship is awarded to a recipient under y regardless of the number of applications received this scenario meets facts and circumstances because limiting it to in this situation your one under these conditions indicates this is not an inducement or fringe benefit nor will this benefit the employers in any fashion you further represented that your procedures for awarding grants under y will meet the requirements of revenue_procedure an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant programs described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
